EXHIBIT 10.3




INLAND DIVERSIFIED SHREVEPORT REGAL COURT, L.L.C., as mortgagor

(Borrower)

to




JPMORGAN CHASE BANK, N.A., as mortgagee

(Lender)




MORTGAGE, ASSIGNMENT OF LEASES AND
RENTS AND SECURITY AGREEMENT




Dated:

As of May 19, 2010

Location:

Regal Court Shopping Center

7451 Youree Drive

Shreveport, Louisiana 71105

County:

Caddo




PREPARED BY AND UPON

RECORDATION RETURN TO:

Katten Muchin Rosenman LLP

550 South Tryon Street, Suite 2900

Charlotte, North Carolina  28202

Attention:  Daniel S. Huffenus, Esq.




 





90526305v3










Be it known that on this 19th day of May, 2010, effective on the 19th day of
May, 2010, before me, the undersigned Notary Public, duly commissioned and
qualified in and for the State of Illinois and the County of DuPage, and in the
presence of the witnesses hereinafter named and undersigned, personally came and
appeared:

INLAND DIVERSIFIED SHREVEPORT REGAL COURT, L.L.C., a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and properly qualified to do business in the State of
Louisiana, (the last four digits of whose TIN: are 4599), having its principal
place of business at 2901 Butterfield Road, Oak Brook, Illinois 60523, as
mortgagor (“Mortgagor”), appearing herein through the undersigned
representative, duly authorized pursuant to a resolution of its members and/or
managers, a certified copy of which is attached hereto.

Appearer declared and acknowledged as follows:




MORTGAGE, ASSIGNMENT OF LEASES AND
RENTS AND SECURITY AGREEMENT

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (this
“Mortgage”) is made as of May 19, 2010, by INLAND DIVERSIFIED SHREVEPORT REGAL
COURT, L.L.C., a Delaware limited liability company, having its principal place
of business at 2901 Butterfield Road, Oak Brook, Illinois 60523, as mortgagor
(“Borrower”) to JPMORGAN CHASE BANK, N.A., a banking association chartered under
the laws of the United States of America, having an address at 383 Madison
Avenue, New York, New York 10179, as mortgagee (together with its successors and
assigns, “Lender” and sometimes referred to herein as “Mortgagee”).

W I T N E S S E T H:

WHEREAS, this Mortgage is given to secure a loan (the “Loan”) in the principal
sum of Thirty Million Four Hundred Thousand and No/100 Dollars ($30,400,000.00),
advanced pursuant to that certain Loan Agreement, dated as of the date hereof,
between Borrower and Lender (as the same may hereafter be amended, restated,
replaced, supplemented, renewed, extended or otherwise modified from time to
time, the “Loan Agreement”) and evidenced by that certain Promissory Note, dated
the date hereof, made by Borrower in favor of Lender (as the same may hereafter
be amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the “Note”);

WHEREAS, Borrower desires to secure the payment of the Debt (as defined
hereinafter) and the performance of all of its obligations under the Note, the
Loan Agreement and the other Loan Documents (as herein defined); and

WHEREAS, this Mortgage is the “Mortgage” as defined in the Loan Agreement, and
payment, fulfillment, and performance by Borrower of its obligations thereunder
and under the other Loan Documents are, subject to the limits set forth herein,
secured hereby, and each and every term and provision of the Loan Agreement and
the Note, including the rights, remedies,





90526305v3




obligations, covenants, conditions, agreements, indemnities, representations and
warranties of the parties therein, are hereby incorporated by reference herein
as though set forth in full and shall be considered a part of this Mortgage (the
Loan Agreement, the Note, this Mortgage, and all other documents evidencing or
securing the Debt are hereinafter referred to collectively as the “Loan
Documents”).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Mortgage:

ARTICLE 1 - GRANTS OF SECURITY

Section 1.1

Property Mortgaged.  Borrower does hereby irrevocably mortgage, grant, bargain,
sell, pledge, assign, warrant, transfer and convey to Lender and its successors
and assigns the following property, rights, interests and estates now owned, or
hereafter acquired by Borrower (collectively, the “Property”):

(a)

Land.  The real property described in Exhibit A attached hereto and made a part
hereof (the “Land”);

(b)

Additional Land.  All additional lands, estates and development rights hereafter
acquired by Borrower for use in connection with the Land and the development of
the Land and all additional lands and estates therein which may, from time to
time, by supplemental mortgage or otherwise be expressly made subject to the
lien of this Mortgage;

(c)

Improvements.  The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land (collectively, the “Improvements”);

(d)

Easements.  All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversion and reversions, remainder and remainders, and all land lying in the
bed of any street, road or avenue, opened or proposed, in front of or adjoining
the Land, to the center line thereof and all the estates, rights, titles,
interests, dower and rights of dower, curtesy and rights of curtesy, property,
possession, claim and demand whatsoever, both at law and in equity, of Borrower
of, in and to the Land and the Improvements and every part and parcel thereof,
with the appurtenances thereto;

(e)

Equipment.  All “goods” and “equipment,” as such terms are defined in Article 9
of the Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Borrower, which is used at or in connection with the Improvements or
the Land or is located thereon or therein (including, but not limited to, all
machinery, equipment, furnishings, and electronic data-processing and other
office equipment now owned or hereafter acquired by Borrower and any and all
additions, substitutions and replacements of any of the foregoing), together
with all attachments, components, parts, equipment and accessories installed
thereon or affixed thereto (collectively, the “Equipment”).  Notwithstanding the
foregoing, Equipment





3

90526305v3




shall not include any property belonging to tenants under leases except to the
extent that Borrower shall have any right or interest therein;

(f)

Fixtures.  All Equipment now owned, or the ownership of which is hereafter
acquired, by Borrower which is so related to the Land and Improvements forming
part of the Property that it is deemed fixtures or real property under the law
of the particular state in which the Equipment is located, including, without
limitation, all building or construction materials intended for construction,
reconstruction, alteration or repair of or installation on the Property,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Improvements
or the Land, including, but not limited to, engines, devices for the operation
of pumps, pipes, plumbing, cleaning, call and sprinkler systems, fire
extinguishing apparatuses and equipment, heating, ventilating, laundry,
incinerating, electrical, air conditioning and air cooling equipment and
systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Borrower’s interest therein) and all other utilities whether or
not situated in easements, all water tanks, water supply, water power sites,
fuel stations, fuel tanks, fuel supply, and all other structures, together with
all accessions, appurtenances, additions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof (collectively,
the “Fixtures”).  Notwithstanding the foregoing, “Fixtures” shall not include
any property which tenants are entitled to remove pursuant to leases except to
the extent that Borrower shall have any right or interest therein;

(g)

Personal Property.  All furniture, furnishings, objects of art, machinery,
goods, tools, supplies, appliances, general intangibles, contract rights,
accounts, accounts receivable, franchises, licenses, certificates and permits,
and all other personal property of any kind or character whatsoever as defined
in and subject to the provisions of the Uniform Commercial Code, other than
Fixtures, which are now or hereafter owned by Borrower and which are located
within or about the Land and the Improvements, together with all accessories,
replacements and substitutions thereto or therefor and the proceeds thereof
(collectively, the “Personal Property”), and the right, title and interest of
Borrower in and to any of the Personal Property which may be subject to any
security interests, as defined in the Uniform Commercial Code, as adopted and
enacted by the state or states where any of the Property is located (the
“Uniform Commercial Code”), superior in lien to the lien of this Mortgage and
all proceeds and products of the above;

(h)

Leases and Rents.  All leases, subleases or subsubleases, lettings, licenses,
concessions or other agreements (whether written or oral) pursuant to which any
Person is granted a possessory interest in, or right to use or occupy all or any
portion of the Land and the Improvements, and every modification, amendment or
other agreement relating to such leases, subleases, subsubleases, or other
agreements entered into in connection with such leases, subleases, subsubleases,
or other agreements and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto, heretofore or hereafter entered into (collectively, the
“Leases”), whether before or after the filing by or against Borrower of any
petition for relief under 11 U.S.C. §101 et





4

90526305v3




seq., as the same may be amended from time to time (the “Bankruptcy Code”) and
all right, title and interest of Borrower, its successors and assigns therein
and thereunder, including, without limitation, cash or securities deposited
thereunder to secure the performance by the lessees of their obligations
thereunder and all rents, additional rents, revenues, issues and profits
(including all oil and gas or other mineral royalties and bonuses) from the Land
and the Improvements whether paid or accruing before or after the filing by or
against Borrower of any petition for relief under the Bankruptcy Code
(collectively, the “Rents”) and all proceeds from the sale or other disposition
of the Leases and the right to receive and apply the Rents to the payment of the
Debt;

(i)

Condemnation Awards.  All awards or payments, including interest thereon, which
may heretofore and hereafter be made with respect to the Property, whether from
the exercise of the right of eminent domain (including, but not limited to, any
transfer made in lieu of or in anticipation of the exercise of the right), or
for a change of grade, or for any other injury to or decrease in the value of
the Property subject to the terms, provisions and conditions of the Loan
Agreement;

(j)

Insurance Proceeds.  All proceeds in respect of the Property under any insurance
policies covering the Property, including, without limitation, the right to
receive and apply the proceeds of any insurance, judgments, or settlements made
in lieu thereof, for damage to the Property subject to the terms, provisions and
conditions of the Loan Agreement;

(k)

Tax Certiorari.  All refunds, rebates or credits in connection with reduction in
real estate taxes and assessments charged against the Property as a result of
tax certiorari or any applications or proceedings for reduction;

(l)

Conversion.  All proceeds of the conversion, voluntary or involuntary, of any of
the foregoing including, without limitation, proceeds of insurance and
condemnation awards, into cash or liquidation claims;

(m)

Rights.  Subject to the terms, provisions and conditions of the Loan Agreement,
the right, in the name and on behalf of Borrower, to appear in and defend any
action or proceeding brought with respect to the Property and to commence any
action or proceeding to protect the interest of Lender in the Property;

(n)

Agreements.  All agreements, contracts, certificates, instruments, franchises,
permits, licenses, plans, specifications and other documents, now or hereafter
entered into, and all rights therein and thereto, respecting or pertaining to
the use, occupation, construction, management or operation of the Land and any
part thereof and any Improvements or respecting any business or activity
conducted on the Land and any part thereof and all right, title and interest of
Borrower therein and thereunder, including, without limitation, the right, upon
the happening of any default hereunder, to receive and collect any sums payable
to Borrower thereunder in each case, to the extent assignable;

(o)

Trademarks.  All tradenames, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or
used in connection with the operation of the Property (excluding, however, the
name “Inland” and any mark





5

90526305v3




registered to The Inland Group, Inc., or any of its affiliates), in each case,
to the extent assignable;

(p)

Accounts.  All reserves, escrows and deposit accounts maintained by Borrower
with respect to the Property, including, without limitation, all accounts
established pursuant to the Cash Management Agreement, if any, including,
without limitation, the Cash Management Account and the Lockbox Account,
together with all deposits or wire transfers made to such accounts, all cash,
checks, drafts, certificates, securities, investment property, financial assets,
instruments and other property held therein from time to time and all proceeds,
products, distributions or dividends or substitutions thereon and thereof;

(q)

Letter of Credit.

  All letter-of-credit rights (whether or not the letter of credit is evidenced
by a writing) Borrower now has or hereafter acquires relating to the properties,
rights, titles and interests referred to in this Section 1.1;

(r)

Tort Claims.

  All commercial tort claims Borrower now has or hereafter acquires relating to
the properties, rights, titles and interests referred to in this Section 1.1;
and

(s)

Other Rights.  Any and all other rights of Borrower in and to the items set
forth in Subsections (a) through (r) above.

AND without limiting any of the other provisions of this Mortgage, to the extent
permitted by applicable law, Borrower expressly grants to Lender, as secured
party, a security interest in the portion of the Property which is or may be
subject to the provisions of the Uniform Commercial Code which are applicable to
secured transactions; it being understood and agreed that the Improvements and
Fixtures are part and parcel of the Land (the Land, the Improvements and the
Fixtures collectively referred to as the “Real Property”) appropriated to the
use thereof and, whether affixed or annexed to the Real Property or not, shall
for the purposes of this Mortgage be deemed conclusively to be real estate and
mortgaged hereby.

Section 1.2

Assignment of Rents.  Borrower hereby absolutely and unconditionally assigns to
Lender all of Borrower’s right, title and interest in and to all current and
future Leases and Rents; it being intended by Borrower that this assignment
constitutes a present, absolute assignment and not an assignment for additional
security only.  Nevertheless, subject to the terms of the Cash Management
Agreement (if any) and Section 7.1(h) of this Mortgage, Lender grants to
Borrower a revocable license to collect, receive, use and enjoy the Rents.
Borrower shall hold the Rents, or a portion thereof sufficient to discharge all
current sums due on the Debt, for use in the payment of such sums.

Section 1.3

Security Agreement.  This Mortgage is both a real property mortgage and a
“security agreement” within the meaning of the Uniform Commercial Code.  The
Property includes both real and personal property and all other rights and
interests, whether tangible or intangible in nature, of Borrower in the
Property.  By executing and delivering this Mortgage, Borrower hereby grants to
Lender, as security for the Obligations (hereinafter defined), a security
interest in the Fixtures, the Equipment and the Personal Property and other
property constituting the Property, whether now owned or hereafter acquired, to
the full extent that the Fixtures, the Equipment, the Personal Property and such
other property may be subject to the





6

90526305v3




Uniform Commercial Code (said portion of the Property so subject to the Uniform
Commercial Code being called the “Collateral”).  If an Event of Default shall
occur and be continuing, Lender, in addition to any other rights and remedies
which it may have, shall have and may exercise immediately and without demand,
any and all rights and remedies granted to a secured party upon default under
the Uniform Commercial Code, including, without limiting the generality of the
foregoing, the right to take possession of the Collateral or any part thereof,
and to take such other measures as Lender may deem necessary for the care,
protection and preservation of the Collateral.  Upon request or demand of Lender
after the occurrence and during the continuance of an Event of Default, Borrower
shall, at its expense, assemble the Collateral and make it available to Lender
at a convenient place (at the Land if tangible property) reasonably acceptable
to Lender.  Borrower shall pay to Lender on demand any and all expenses,
including reasonable legal expenses and attorneys’ fees, incurred or paid by
Lender in protecting its interest in the Collateral and in enforcing its rights
hereunder with respect to the Collateral after the occurrence and during the
continuance of an Event of Default.  Any notice of sale, disposition or other
intended action by Lender with respect to the Collateral sent to Borrower in
accordance with the provisions hereof at least ten (10) business days prior to
such action, shall, except as otherwise provided by applicable law, constitute
commercially reasonable notice to Borrower.  The proceeds of any disposition of
the Collateral, or any part thereof, may, except as otherwise required by
applicable law, be applied by Lender to the payment of the Debt in such priority
and proportions as Lender in its discretion shall deem proper.  Borrower’s
(Debtor’s) principal place of business is as set forth on page one hereof and
the address of Lender (Secured Party) is as set forth on page one hereof.

Section 1.4

Fixture Filing.  Certain of the Property is or will become “fixtures” (as that
term is defined in the Uniform Commercial Code) on the Land, described or
referred to in this Mortgage, and this Mortgage, upon being filed for record in
the real estate records of the city or county wherein such fixtures are
situated, shall operate also as a financing statement filed as a fixture filing
in accordance with the applicable provisions of said Uniform Commercial Code
upon such of the Property that is or may become fixtures.

Borrower hereby authorizes Lender at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements as
authorized by applicable law, as applicable to all or part of the fixtures or
Personal Property.  For purposes of such filings, Borrower agrees to furnish any
information requested by Lender promptly upon request by Lender.  Borrower also
ratifies its authorization for Lender to have filed any like initial financing
statements, amendments thereto and continuation statements.  Borrower hereby
irrevocably constitutes and appoints Lender and any officer or agent of Lender,
with full power of substitution, as its true and lawful attorneys- in-fact with
full irrevocable power and authority in the place and stead of Borrower or in
Borrower’s own name to execute in Borrower’s name any documents and otherwise to
carry out the purposes of this Section 1.4, to the extent that Borrower’s
authorization above is not sufficient.  To the extent permitted by law, Borrower
hereby ratifies all acts said attorneys-in-fact have lawfully done in the past
or shall lawfully do or cause to be done in the future by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable.





7

90526305v3




Section 1.5

Pledges of Monies Held.  Borrower hereby pledges to Lender any and all monies
now or hereafter held by Lender or on behalf of Lender, including, without
limitation, any sums deposited in the Lockbox Account (if any), the Cash
Management Account (if any), the Reserve Funds and Net Proceeds, as additional
security for the Obligations until expended or applied as provided in this
Mortgage or the Loan Agreement.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Lender and its successors and assigns, forever;

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Mortgage, if Borrower
shall well and truly perform the Other Obligations as set forth in this Mortgage
and if Borrower shall well and truly abide by and comply with each and every
covenant and condition set forth herein and in the Note, the Loan Agreement and
the other Loan Documents, these presents and the estate hereby granted shall
cease, terminate and be void and Lender shall mark the Note “paid in full” and
will, at Borrower’s sole cost and expense, release the lien of this Mortgage;
provided, however, that Borrower’s obligation to indemnify and hold harmless
Lender pursuant to the provisions hereof shall survive any such payment or
release.

ARTICLE 2 - DEBT AND OBLIGATIONS SECURED

Section 2.1

Debt.  This Mortgage and the grants, assignments and transfers made in Article 1
are given for the purpose of securing the debt evidenced by the Note, including,
without limitation, any future advances thereunder (the “Debt”).

Section 2.2

Other Obligations.  This Mortgage and the grants, assignments and transfers made
in Article 1 are also given for the purpose of securing the following (the
“Other Obligations”):

(a)

the performance of all other obligations of Borrower contained herein;

(b)

the performance of each obligation of Borrower contained in the Loan Agreement
and any other Loan Document; and

(c)

the performance of each obligation of Borrower contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
replacement for, all or any part of the Note, the Loan Agreement or any other
Loan Document.

Section 2.3

Debt and Other Obligations.  Borrower’s obligations for the payment of the Debt
and the performance of the Other Obligations shall be referred to collectively
herein as the “Obligations.”

ARTICLE 3 - BORROWER COVENANTS

Borrower covenants and agrees that:





8

90526305v3




Section 3.1

Payment of Debt.  Borrower will pay the Debt at the time and in the manner
provided in the Loan Agreement, the Note and this Mortgage.

Section 3.2

Incorporation by Reference.  All the covenants, conditions and agreements
contained in (a) the Loan Agreement, (b) the Note and (c) all and any of the
other Loan Documents, are hereby made a part of this Mortgage to the same extent
and with the same force as if fully set forth herein.

Section 3.3

Insurance.  Borrower shall obtain and maintain, or cause to be maintained, in
full force and effect at all times insurance with respect to Borrower and the
Property as required pursuant to the Loan Agreement.

Section 3.4

Maintenance of Property.  Borrower shall cause the Property to be maintained in
a good and safe condition and repair.  The Improvements, the Fixtures, the
Equipment and the Personal Property shall not be removed, demolished or
materially altered except as provided for in the Loan Agreement (except for
normal replacement of the Fixtures, the Equipment or the Personal Property,
tenant finish and refurbishment of the Improvements) without the consent of
Lender as provided for in the Loan Agreement.  Borrower shall promptly repair,
replace or rebuild any part of the Property which may be destroyed by any
Casualty or become damaged, worn or dilapidated or which may be affected by any
Condemnation, and shall complete and pay for any structure at any time in the
process of construction or repair on the Land except as set forth in the Loan
Agreement.

Section 3.5

Waste.  Borrower shall not commit or suffer any waste of the Property or make
any change in the use of the Property which will in any way materially increase
the risk of fire or other hazard arising out of the operation of the Property,
or take any action that might invalidate or allow the cancellation of any
Policy, or do or permit to be done thereon anything that may in any way
materially impair the value of the Property or the security of this Mortgage.
 Borrower will not, without the prior written consent of Lender, permit any
drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of the Land, regardless of the depth
thereof or the method of mining or extraction thereof.

Section 3.6

Payment for Labor and Materials.

(a)

Subject to the terms, provisions and conditions of the Loan Agreement, Borrower
will promptly pay or cause to be paid when due all bills and costs for labor,
materials, and specifically fabricated materials (“Labor and Material Costs”)
incurred in connection with the Property and never permit to exist beyond the
due date thereof in respect of the Property or any part thereof any lien or
security interest, even though inferior to the liens and the security interests
hereof, and in any event never permit to be created or exist in respect of the
Property or any part thereof any other or additional lien or security interest
other than the liens or security interests hereof except for the Permitted
Encumbrances.

(b)

Subject to the terms, provisions and conditions of the Loan Agreement, after
prior written notice to Lender, Borrower, or any tenant of the Property pursuant
to the terms of such tenant’s lease, at its own expense, may contest by
appropriate legal proceeding, promptly





9

90526305v3




initiated and conducted in good faith and with due diligence, the amount or
validity or application in whole or in part of any of the Labor and Material
Costs, provided that (i) no Event of Default has occurred and is continuing
under the Loan Agreement, the Note, this Mortgage or any of the other Loan
Documents, (ii) Borrower is permitted to do so under the provisions of any other
mortgage, deed of trust or deed to secure debt affecting the Property, (iii)
such proceeding shall suspend the collection of the Labor and Material Costs
from Borrower and from the Property or Borrower shall have paid all of the Labor
and Material Costs under protest, (iv) such proceeding shall be permitted under
and be conducted in accordance with the provisions of any other instrument to
which Borrower is subject and shall not constitute a default thereunder, (v)
neither the Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, canceled or lost, and (vi) Borrower shall
have furnished the security as may be required in the proceeding, or as may be
reasonably requested by Lender to insure the payment of any contested Labor and
Material Costs, together with all interest and penalties thereon.

Section 3.7

Performance of Other Agreements.  Borrower shall observe and perform each and
every term, covenant and provision to be observed or performed by Borrower
pursuant to the Loan Agreement, any other Loan Document and any other agreement
or recorded instrument affecting or pertaining to the Property and any
amendments, modifications or changes thereto.

Section 3.8

Change of Name, Identity or Structure.  Except as set forth in the Loan
Agreement, Borrower shall not change Borrower’s name, identity (including its
trade name or names) or, if not an individual, Borrower’s corporate, partnership
or other structure without notifying Lender of such change in writing at least
thirty (30) days prior to the effective date of such change and, in the case of
a change in Borrower’s structure, without first obtaining the prior written
consent of Lender which consent will not be unreasonably withheld, delayed or
conditioned, provided that such action is otherwise in compliance with the Loan
Agreement.  Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change reasonably required by Lender to
establish or maintain the validity, perfection and priority of the security
interest granted herein.  At the request of Lender, Borrower shall execute a
certificate in form reasonably satisfactory to Lender listing the trade names
under which Borrower intends to operate the Property, and representing and
warranting that Borrower does business under no other trade name with respect to
the Property.

Section 3.9

Title.  Borrower has good, marketable and insurable fee simple title to the real
property comprising part of the Property and good title to the balance of such
Property, free and clear of all Liens (as defined in the Loan Agreement)
whatsoever except the Permitted Encumbrances (as defined in the Loan Agreement),
such other Liens as are permitted pursuant to the Loan Documents and the Liens
created by the Loan Documents.  To Borrower’s actual knowledge, the Permitted
Encumbrances in the aggregate do not materially and adversely affect the value,
operation or use of the Property or Borrower’s ability to repay the Loan.  This
Mortgage, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create a valid, perfected first priority lien, security title
and security interest on the Property, to the extent such security interest can
be perfected by filing, subject only to any applicable Permitted





10

90526305v3




Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents.  There are no claims for payment
for work, labor or materials affecting the Property which are past due and are
or may become a lien prior to, or of equal priority with, the Liens created by
the Loan Documents unless such claims for payments are being contested in
accordance with the terms and conditions of this Mortgage.

Section 3.10

Letter of Credit Rights.  If Borrower is at any time a beneficiary under a
letter of credit relating to the properties, rights, titles and interests
referenced in Section 1.1 of this Mortgage now or hereafter issued in favor of
Borrower, Borrower shall promptly notify Lender thereof and, at the request and
option of Lender, Borrower shall, pursuant to an agreement in form and substance
satisfactory to Lender, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to Lender of the proceeds of
any drawing under the letter of credit or (ii) arrange for Lender to become the
transferee beneficiary of the letter of credit, with Lender agreeing, in each
case that the proceeds of any drawing under the letter of credit are to be
applied as provided in Section 7.2 of this Mortgage.

ARTICLE 4 - OBLIGATIONS AND RELIANCES

Section 4.1

Relationship of Borrower and Lender.  The relationship between Borrower and
Lender is solely that of debtor and creditor, and Lender has no fiduciary or
other special relationship with Borrower, and no term or condition of any of the
Loan Agreement, the Note, this Mortgage and the other Loan Documents shall be
construed so as to deem the relationship between Borrower and Lender to be other
than that of debtor and creditor.

Section 4.2

No Reliance on Lender.  The general partners, members, principals and (if
Borrower is a trust) beneficial owners of Borrower are experienced in the
ownership and operation of properties similar to the Property, and Borrower and
Lender are relying solely upon such expertise and business plan in connection
with the ownership and operation of the Property.  Borrower is not relying on
Lender’s expertise, business acumen or advice in connection with the Property.

Section 4.3

No Lender Obligations.  

(a)

Notwithstanding the provisions of Subsections 1.1(h) and (n) or Section 1.2,
Lender is not undertaking the performance of (i) any obligations under the
Leases; or (ii) any obligations with respect to such agreements, contracts,
certificates, instruments, franchises, permits, trademarks, licenses and other
documents.

(b)

By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Mortgage, the Loan
Agreement, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.

Section 4.4

Reliance.  Borrower recognizes and acknowledges that in accepting the Loan
Agreement, the Note, this Mortgage and the other Loan Documents, Lender is
expressly





11

90526305v3




and primarily relying on the truth and accuracy of the warranties and
representations set forth in Section 4.1 of the Loan Agreement without any
obligation to investigate the Property and notwithstanding any investigation of
the Property by Lender; that such reliance existed on the part of Lender prior
to the date hereof, that the warranties and representations are a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept this Mortgage in the absence of the warranties and
representations as set forth in Section 4.1 of the Loan Agreement.

ARTICLE 5 - FURTHER ASSURANCES

Section 5.1

Recording of Mortgage,  Etc. Borrower forthwith upon the execution and delivery
of this Mortgage and thereafter, from time to time, will cause this Mortgage and
any of the other Loan Documents creating a lien or security interest or
evidencing the lien hereof upon the Property and each instrument of further
assurance to be filed, registered or recorded in such manner and in such places
as may be required by any present or future law in order to publish notice of
and fully to protect and perfect the lien or security interest hereof upon, and
the interest of Lender in, the Property.  Borrower will pay all taxes, filing,
registration or recording fees, and all expenses incident to the preparation,
execution, acknowledgment and/or recording of the Note, this Mortgage, the other
Loan Documents, any note, deed of trust or mortgage supplemental hereto, any
security instrument with respect to the Property and any instrument of further
assurance, and any modification or amendment of the foregoing documents, and all
federal, state, county and municipal taxes, duties, imposts, assessments and
charges arising out of or in connection with the execution and delivery of this
Mortgage, any deed of trust or mortgage supplemental hereto, any security
instrument with respect to the Property or any instrument of further assurance,
and any modification or amendment of the foregoing documents, except where
prohibited by law so to do.

Section 5.2

Further Acts, Etc.  Borrower will, at the cost of Borrower, and without expense
to Lender, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, deeds of trust, mortgages, assignments, notices of
assignments, transfers and assurances as Lender shall, from time to time,
reasonably require, for the better assuring, conveying, assigning, transferring,
and confirming unto Lender the property and rights hereby mortgaged, deeded,
granted, bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred or intended now or hereafter so to be, or which Borrower may be or
may hereafter become bound to convey or assign to Lender, or for carrying out
the intention or facilitating the performance of the terms of this Mortgage or
for filing, registering or recording this Mortgage, or for complying with all
Legal Requirements.  Borrower, on demand, will execute and deliver, and in the
event it shall fail to so execute and deliver, hereby authorizes Lender to
execute in the name of Borrower or without the signature of Borrower to the
extent Lender may lawfully do so, one or more financing statements to evidence
more effectively the security interest of Lender in the Property.  Borrower
grants to Lender an irrevocable power of attorney coupled with an interest for
the purpose of exercising and perfecting any and all rights and remedies
available to Lender at law and in equity following an Event of Default,
including without limitation, such rights and remedies available to Lender
pursuant to this Section 5.2.

Section 5.3

Changes in Tax, Debt, Credit and Documentary Stamp Laws.  





12

90526305v3




(a)

If any law is enacted or adopted or amended after the date of this Mortgage
which deducts the Debt from the value of the Property for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the Debt or
Lender’s interest in the Property, Borrower will pay the tax, with interest and
penalties thereon, if any.  If Lender is advised by counsel chosen by it that
the payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than one hundred eighty (180) days to
declare the Debt immediately due and payable.

(b)

Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
the Property, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Property, or any part thereof, for real
estate tax purposes by reason of this Mortgage or the Debt.  If such claim,
credit or deduction shall be required by law, Lender shall have the option, by
written notice of not less than one hundred eighty (180) days, to declare the
Debt immediately due and payable.

(c)

If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Mortgage, or any of the other Loan Documents or impose
any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.

Section 5.4

Splitting of Mortgage.  The provisions of Section 8.2(c) of the Loan Agreement
are hereby incorporated by reference herein.

Section 5.5

Replacement Documents.  Upon receipt of an affidavit of an officer of Lender as
to the loss, theft, destruction or mutilation of the Note or any other Loan
Document which is not of public record, and, in the case of any such mutilation,
upon surrender and cancellation of such Note or other Loan Document, Borrower
will issue, in lieu thereof, a replacement Note or other Loan Document, dated
the date of such lost, stolen, destroyed or mutilated Note or other Loan
Document in the same principal amount thereof and otherwise of like tenor.

ARTICLE 6 - DUE ON SALE/ENCUMBRANCE

Section 6.1

Lender Reliance.  Borrower acknowledges that Lender has examined and relied on
the experience of Borrower and its general partners, members, principals and (if
Borrower is a trust) beneficial owners in owning and operating properties such
as the Property in agreeing to make the Loan, and will continue to rely on
Borrower’s ownership of the Property as a means of maintaining the value of the
Property as security for repayment of the Debt and the performance of the Other
Obligations.  Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Property conducted in
accordance with the terms of the Loan Documents and applicable law.

Section 6.2

No Sale/Encumbrance.  Neither Borrower nor any Restricted Party shall Transfer
the Property or any part thereof or any interest therein or permit or suffer the
Property





13

90526305v3




or any part thereof or any interest therein to be Transferred other than as
expressly permitted pursuant to the Loan Agreement.

ARTICLE 7 - RIGHTS AND REMEDIES UPON DEFAULT

Section 7.1

Remedies.  Upon the occurrence and during the continuance of any Event of
Default, Borrower agrees that Lender may take such action, without notice or
demand, as it deems advisable to protect and enforce its rights against Borrower
and in and to the Property, including, but not limited to, the following
actions, each of which may be pursued concurrently or otherwise, at such time
and in such order as Lender may determine, in its sole discretion, without
impairing or otherwise affecting the other rights and remedies of Lender:

(a)

declare the entire unpaid Debt to be immediately due and payable;

(b)

institute proceedings, judicial or otherwise, for the complete foreclosure of
this Mortgage under any applicable provision of law, in which case the Property
or any interest therein may be sold for cash or upon credit in one or more
parcels or in several interests or portions and in any order or manner;

(c)

with or without entry, to the extent permitted and pursuant to the procedures
provided by applicable law, institute proceedings for the partial foreclosure of
this Mortgage for the portion of the Debt then due and payable, subject to the
continuing lien and security interest of this Mortgage for the balance of the
Debt not then due, unimpaired and without loss of priority;

(d)

sell for cash or upon credit the Property or any part thereof and all estate,
claim, demand, right, title and interest of Borrower therein and rights of
redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law;

(e)

institute an action, suit or proceeding in equity for the specific performance
of any covenant, condition or agreement contained herein, in the Note, the Loan
Agreement or in the other Loan Documents;

(f)

recover judgment on the Note either before, during or after any proceedings for
the enforcement of this Mortgage or the other Loan Documents;

(g)

apply for the appointment of a receiver, trustee, liquidator or conservator of
the Property, without notice and without regard for the adequacy of the security
for the Debt and without regard for the solvency of Borrower, any guarantor or
any indemnitor with respect to the Loan or of any Person liable for the payment
of the Debt;

(h)

the license granted to Borrower under Section 1.2 hereof shall automatically be
revoked and Lender may, to the extent permitted pursuant to procedures provided
by applicable law, enter into or upon the Property, either personally or by its
agents, nominees or attorneys and dispossess Borrower and its agents and
servants therefrom, without liability for trespass, damages or otherwise and
exclude Borrower and its agents or servants wholly therefrom, and take
possession of all books, records and accounts relating thereto and Borrower
agrees to





14

90526305v3




surrender possession of the Property and of such books, records and accounts to
Lender upon demand, and thereupon Lender may (i) use, operate, manage, control,
insure, maintain, repair, restore and otherwise deal with all and every part of
the Property and conduct the business thereat; (ii) complete any construction on
the Property in such manner and form as Lender deems advisable; (iii) make
alterations, additions, renewals, replacements and improvements to or on the
Property; (iv) exercise all rights and powers of Borrower with respect to the
Property, whether in the name of Borrower or otherwise, including, without
limitation, the right to make, cancel, enforce or modify Leases, obtain and
evict tenants, and demand, sue for, collect and receive all Rents of the
Property and every part thereof; (v) require Borrower to pay monthly in advance
to Lender, or any receiver appointed to collect the Rents, the fair and
reasonable rental value for the use and occupation of such part of the Property
as may be occupied by Borrower; (vi) require Borrower to vacate and surrender
possession of the Property to Lender or to such receiver and, in default
thereof, Borrower may be evicted by summary proceedings or otherwise; and (vii)
apply the receipts from the Property to the payment of the Debt, in such order,
priority and proportions as Lender shall deem appropriate in its sole discretion
after deducting therefrom all expenses (including reasonable attorneys’ fees)
incurred in connection with the aforesaid operations and all amounts necessary
to pay the Taxes, Other Charges, insurance and other expenses in connection with
the Property, as well as just and reasonable compensation for the services of
Lender, its counsel, agents and employees;

(i)

exercise any and all rights and remedies granted to a secured party upon default
under the Uniform Commercial Code, including, without limiting the generality of
the foregoing:  (i) the right to take possession of the Fixtures, the Equipment,
the Personal Property or any part thereof, and to take such other measures as
Lender may deem necessary for the care, protection and preservation of the
Fixtures, the Equipment, the Personal Property, and (ii) request Borrower at its
expense to assemble the Fixtures, the Equipment, the Personal Property and make
it available to Lender at a convenient place acceptable to Lender.  Any notice
of sale, disposition or other intended action by Lender with respect to the
Fixtures, the Equipment, the Personal Property sent to Borrower in accordance
with the provisions hereof at least ten (10) days prior to such action, shall
constitute commercially reasonable notice to Borrower;

(j)

apply any sums then deposited or held in escrow or otherwise by or on behalf of
Lender in accordance with the terms of the Loan Agreement, this Mortgage or any
other Loan Document to the payment of the following items in any order in its
uncontrolled discretion;

(i)

Taxes and Other Charges;

(ii)

Insurance Premiums;

(iii)

Interest on the unpaid principal balance of the Note;

(iv)

Amortization of the unpaid principal balance of the Note;

(v)

All other sums payable pursuant to the Note, the Loan Agreement, this Mortgage
and the other Loan Documents, including without limitation advances made by
Lender pursuant to the terms of this Mortgage;

(k)

pursue such other remedies as Lender may have under applicable law; or





15

90526305v3




(l)

apply the undisbursed balance of any Net Proceeds Deficiency deposit, together
with interest thereon, to the payment of the Debt in such order, priority and
proportions as Lender shall deem to be appropriate in its discretion.

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of the Property, this Mortgage shall continue as a lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.

Section 7.2

Application of Proceeds.  The purchase money, proceeds and avails of any
disposition of the Property, and or any part thereof, or any other sums
collected by Lender pursuant to the Note, this Mortgage or the other Loan
Documents, may be applied by Lender to the payment of the Debt in such priority
and proportions as Lender in its discretion shall deem proper.

Section 7.3

Right to Cure Defaults.  Upon the occurrence and during the continuance of any
Event of Default or if Borrower fails to make any payment or to do any act as
herein provided, Lender may, but without any obligation to do so and without
notice to or demand on Borrower and without releasing Borrower from any
obligation hereunder, make or do the same in such manner and to such extent as
Lender may deem necessary to protect the security hereof.  Lender is authorized
to enter upon the Property for such purposes, or appear in, defend, or bring any
action or proceeding to protect its interest in the Property or to foreclose
this Mortgage or collect the Debt, and the cost and expense thereof (including
reasonable attorneys’ fees to the extent permitted by law), with interest as
provided in this Section 7.3, shall constitute a portion of the Debt and shall
be due and payable to Lender upon demand.  All such costs and expenses incurred
by Lender in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any such action or proceeding shall bear
interest at the Default Rate, for the period after notice from Lender that such
cost or expense was incurred to the date of payment to Lender.  All such costs
and expenses incurred by Lender together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by this Mortgage and the other Loan Documents and shall be immediately due and
payable upon demand by Lender therefor.

Section 7.4

Actions and Proceedings.  Lender has the right to appear in and defend any
action or proceeding brought with respect to the Property and to bring any
action or proceeding, in the name and on behalf of Borrower, which Lender, in
its discretion, decides should be brought to protect its interest in the
Property.

Section 7.5

Recovery of Sums Required To Be Paid.  Lender shall have the right from time to
time to take action to recover any sum or sums which constitute a part of the
Debt as the same become due, without regard to whether or not the balance of the
Debt shall be due, and without prejudice to the right of Lender thereafter to
bring an action of foreclosure, or any other action, for a default or defaults
by Borrower existing at the time such earlier action was commenced.

Section 7.6

Examination of Books and Records.  At reasonable times and upon reasonable
notice, Lender, its agents, accountants and attorneys shall have the right to
examine the records, books, management and other papers of Borrower which
reflect upon their





16

90526305v3




financial condition, at the Property or at any office regularly maintained by
Borrower where the books and records are located.  Lender and its agents shall
have the right to make copies and extracts from the foregoing records and other
papers.  In addition, at reasonable times and upon reasonable notice, Lender,
its agents, accountants and attorneys shall have the right to examine and audit
the books and records of Borrower pertaining to the income, expenses and
operation of the Property during reasonable business hours at any office of
Borrower where the books and records are located.  This Section 7.6 shall apply
throughout the term of the Note and without regard to whether an Event of
Default has occurred or is continuing.

Section 7.7

Other Rights, Etc.  

(a)

The failure of Lender to insist upon strict performance of any term hereof shall
not be deemed to be a waiver of any term of this Mortgage.  Borrower shall not
be relieved of Borrower’s obligations hereunder by reason of (i) the failure of
Lender to comply with any request of Borrower or any guarantor or any indemnitor
with respect to the Loan to take any action to foreclose this Mortgage or
otherwise enforce any of the provisions hereof or of the Note or the other Loan
Documents, (ii) the release, regardless of consideration, of the whole or any
part of the Property, or of any person liable for the Debt or any portion
thereof, or (iii) any agreement or stipulation by Lender extending the time of
payment or otherwise modifying or supplementing the terms of the Note, this
Mortgage or the other Loan Documents.

(b)

It is agreed that the risk of loss or damage to the Property is on Borrower, and
Lender shall have no liability whatsoever for decline in value of the Property,
for failure to maintain the Policies, or for failure to determine whether
insurance in force is adequate as to the amount of risks insured.  Possession by
Lender shall not be deemed an election of judicial relief if any such possession
is requested or obtained with respect to any Property or collateral not in
Lender’s possession.

(c)

Lender may resort for the payment of the Debt to any other security held by
Lender in such order and manner as Lender, in its discretion, may elect.  Lender
may take action to recover the Debt, or any portion thereof, or to enforce any
covenant hereof without prejudice to the right of Lender thereafter to foreclose
this Mortgage.  The rights of Lender under this Mortgage shall be separate,
distinct and cumulative and none shall be given effect to the exclusion of the
others.  No act of Lender shall be construed as an election to proceed under any
one provision herein to the exclusion of any other provision.  Lender shall not
be limited exclusively to the rights and remedies herein stated but shall be
entitled to every right and remedy now or hereafter afforded at law or in
equity.

Section 7.8

Right to Release Any Portion of the Property.  Lender may release any portion of
the Property for such consideration as Lender may require without, as to the
remainder of the Property, in any way impairing or affecting the lien or
priority of this Mortgage, or improving the position of any subordinate
lienholder with respect thereto, except to the extent that the obligations
hereunder shall have been reduced by the actual monetary consideration, if any,
received by Lender for such release, and may accept by assignment, pledge or
otherwise any other property in place thereof as Lender may require without
being accountable for so doing to any other lienholder.  This Mortgage shall
continue as a lien and security interest in the remaining portion of the
Property.





17

90526305v3




Section 7.9

Violation of Laws.  If the Property is not in material compliance with Legal
Requirements, Lender may impose additional requirements upon Borrower in
connection herewith including, without limitation, monetary reserves or
financial equivalents.

Section 7.10

Recourse and Choice of Remedies.  Notwithstanding any other provision of this
Mortgage or the Loan Agreement, including, without limitation, Section 9.3 of
the Loan Agreement, to the fullest extent permitted by applicable law, Lender
and other Indemnified Parties (as hereinafter defined) are entitled to enforce
the obligations of Borrower contained in Sections 9.1, 9.2 and 9.3 herein and
Section 9.3 of the Loan Agreement without first resorting to or exhausting any
security or collateral and without first having recourse to the Note or any of
the Property, through foreclosure or acceptance of a deed in lieu of foreclosure
or otherwise, and in the event Lender commences a foreclosure action against the
Property, Lender is entitled to pursue a deficiency judgment with respect to
such obligations against Borrower.  The provisions of Sections 9.1, 9.2 and 9.3
herein and Section 9.3 of the Loan Agreement are exceptions to any non-recourse
or exculpation provisions in the Loan Agreement, the Note, this Mortgage or the
other Loan Documents, and Borrower is fully and personally liable for the
obligations pursuant to Sections 9.1, 9.2 and 9.3 herein and Section 9.3 of the
Loan Agreement.  The liability of Borrower pursuant to Sections 9.1, 9.2 and 9.3
herein and Section 9.3 of the Loan Agreement is not limited to the original
principal amount of the Note.  Notwithstanding the foregoing, nothing herein
shall inhibit or prevent Lender from foreclosing or exercising any other rights
and remedies pursuant to the Loan Agreement, the Note, this Mortgage and the
other Loan Documents, whether simultaneously with foreclosure proceedings or in
any other sequence.  A separate action or actions may be brought and prosecuted
against Borrower pursuant to Sections 9.1, 9.2 and 9.3 herein and Section 9.3 of
the Loan Agreement, whether or not action is brought against any other Person or
whether or not any other Person is joined in the action or actions.  In
addition, Lender shall have the right but not the obligation to join and
participate in, as a party if it so elects, any administrative or judicial
proceedings or actions initiated in connection with any matter addressed in
Article 9 herein.

Section 7.11

Right of Entry.  Upon reasonable notice to Borrower, Lender and its agents shall
have the right to enter and inspect the Property at all reasonable times.

ARTICLE 8 - ENVIRONMENTAL HAZARDS

Section 8.1

Environmental Representations, Warranties and Covenants; Lender’s Rights;
Environmental Indemnification.

Section 8.2

  Borrower has concurrently herewith delivered to Lender that certain
Environmental Indemnity Agreement in connection with the Loan, the terms and
provisions of which are hereby fully incorporated herein by reference.

ARTICLE 9 - INDEMNIFICATION

Section 9.1

General Indemnification.  Borrower shall, at its sole cost and expense, protect,
defend (with legal counsel reasonably acceptable to Lender), indemnify, release
and hold harmless the Indemnified Parties for, from and against any and all
claims, suits, liabilities (including, without limitation, strict liabilities),
actions, proceedings, obligations, debts, damages, losses, costs, expenses,
diminutions in value, fines, penalties, charges, fees, expenses, judgments,
awards, amounts paid in settlement, punitive damages, foreseeable and





18

90526305v3




unforeseeable consequential damages, of whatever kind or nature (including but
not limited to reasonable attorneys’ fees and other costs of defense)
(collectively, the “Losses”) imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following:  (a) ownership of this Mortgage,
the Property or any interest therein or receipt of any Rents; (b) any amendment
to, or restructuring of, the Debt, the Note, the Loan Agreement, this Mortgage,
or any other Loan Documents; (c) any and all lawful action that may be taken by
Lender in connection with the enforcement of the provisions of this Mortgage or
the Loan Agreement or the Note or any of the other Loan Documents, whether or
not suit is filed in connection with same, or in connection with Borrower, any
guarantor or any indemnitor and/or any partner, joint venturer or shareholder
thereof becoming a party to a voluntary or involuntary federal or state
bankruptcy, insolvency or similar proceeding; (d) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (e) performance of any
labor or services or the furnishing of any materials or other property in
respect of the Property or any part thereof; (f) the failure of any person to
file timely with the Internal Revenue Service an accurate Form 1099-B, Statement
for Recipients of Proceeds from Real Estate, Broker and Barter Exchange
Transactions, which may be required in connection with this Mortgage, or to
supply a copy thereof in a timely fashion to the recipient of the proceeds of
the transaction in connection with which this Mortgage is made; (g) any failure
of the Property to be in compliance with any Legal Requirements; (h) the
enforcement by any Indemnified Party of the provisions of this Article 9; (i)
any and all claims and demands whatsoever which may be asserted against Lender
by reason of any alleged obligations or undertakings on its part to perform or
discharge any of the terms, covenants, or agreements contained in any Lease; (j)
the payment of any commission, charge or brokerage fee to anyone claiming
through Borrower which may be payable in connection with the funding of the
Loan; or (k) any misrepresentation made by Borrower in this Mortgage or any
other Loan Document.  Notwithstanding the foregoing, Borrower shall not be
liable to the Indemnified Parties under this Section 9.1 for any Losses to the
extent such Losses arise by reason of, and to the extent attributable to, the
gross negligence, illegal acts, fraud or willful misconduct of the Indemnified
Parties or Losses resulting from acts or omissions arising after a completed
foreclosure of the Property or acceptance by Lender of a deed in lieu of
foreclosure.  Any amounts payable to Lender by reason of the application of this
Section 9.1 shall become immediately due and payable and shall bear interest at
the Default Rate from the date loss or damage is sustained by Lender until paid.
 For purposes of this Article 9, the term “Indemnified Parties” means Lender,
its designee, (whether or not it is the Lender), any Affiliate of Lender that
has filed any registration statement relating to the Securitization or has acted
as the sponsor or depositor in connection with the Securitization, any Affiliate
of Lender that acts as an underwriter, placement agent or initial purchaser of
Securities issued in the Securitization, any other co-underwriters, co-placement
agents or co-initial purchasers of Securities issued in the Securitization, and
each of their respective officers, directors, partners, employees,
representatives, agents and Affiliates and each Person or entity who Controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, any Person who is or will have been involved in
the origination of the Loan, any Person who is or will have been involved in the
servicing of the Loan secured hereby, any Person in whose name the encumbrance
created by this Mortgage is or will have been recorded, any Person who may





19

90526305v3




hold or acquire or will have held a full or partial interest in the Loan secured
hereby (including, but not limited to, investors or prospective investors in the
Securities, as well as custodians, trustees and other fiduciaries who hold or
have held a full or partial interest in the Loan secured hereby for the benefit
of third parties) as well as the respective directors, officers, shareholders,
partners, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including, but not limited to any
successors by merger, consolidation or acquisition of all or a substantial
portion of Lender’s assets and business).

Section 9.2

Mortgage and/or Intangible Tax.  Borrower shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless the Indemnified Parties
from and against any and all Losses imposed upon or incurred by or asserted
against any Indemnified Parties and directly or indirectly arising out of or in
any way relating to any tax on the making and/or recording of this Mortgage, the
Note or any of the other Loan Documents, but excluding any income, franchise or
other similar taxes.  Borrower hereby agrees that, in the event that it is
determined that any documentary stamp taxes or intangible personal property
taxes are due hereon or on any mortgage or promissory note executed in
connection herewith (including, without limitation, the Note), Borrower shall
indemnify and hold harmless the Indemnified Parties for all such documentary
stamp and/or intangible taxes, including all penalties and interest assessed or
charged in connection therewith.

Section 9.3

ERISA Indemnification.  Borrower shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless the Indemnified Parties from and
against any and all Losses (including, without limitation, reasonable attorneys’
fees and costs incurred in the investigation, defense, and settlement of Losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA that may be required, in Lender’s sole discretion) that Lender may incur,
directly or indirectly, as a result of a breach of any of the representations
made under Section 4.1.9 of the Loan Agreement or a breach of any negative
covenants contained in Section 5.2.9 of the Loan Agreement..

Section 9.4

Duty to Defend; Attorneys’ Fees and Other Fees and Expenses.  Upon written
request by any Indemnified Party, Borrower shall defend such Indemnified Party
(if requested by any Indemnified Party, in the name of the Indemnified Party) by
attorneys and other professionals approved by the Indemnified Parties.
 Notwithstanding the foregoing, if the defendants in any such claim or
proceeding include both Borrower and any Indemnified Party and Borrower and such
Indemnified Party shall have reasonably concluded that there are any legal
defenses available to it and/or other Indemnified Parties that are different
from or additional to those available to Borrower, such Indemnified Party shall
have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
Indemnified Party, provided that no compromise or settlement shall be entered
without Borrower’s consent, which consent shall not be unreasonably withheld.
 Upon demand, Borrower shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and





20

90526305v3




disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.

ARTICLE 10 - WAIVERS

Section 10.1

Waiver of Counterclaim.  To the extent permitted by applicable law, Borrower
hereby waives the right to assert a counterclaim, other than a mandatory or
compulsory counterclaim, in any action or proceeding brought against it by
Lender arising out of or in any way connected with this Mortgage, the Loan
Agreement, the Note, any of the other Loan Documents, or the Obligations.

Section 10.2

Marshalling and Other Matters.  To the extent permitted by applicable law,
Borrower hereby waives, to the extent permitted by law, the benefit of all
appraisement, valuation, stay, extension, reinstatement and redemption laws now
or hereafter in force and all rights of marshalling in the event of any sale
hereunder of the Property or any part thereof or any interest therein.  Further,
Borrower hereby expressly waives any and all rights of redemption from sale
under any order or decree of foreclosure of this Mortgage on behalf of Borrower,
and on behalf of each and every person acquiring any interest in or title to the
Property subsequent to the date of this Mortgage and on behalf of all persons to
the extent permitted by applicable law.

Section 10.3

Waiver of Notice.  To the extent permitted by applicable law, Borrower shall not
be entitled to any notices of any nature whatsoever from Lender except with
respect to matters for which this Mortgage specifically and expressly provides
for the giving of notice by Lender to Borrower and except with respect to
matters for which Lender is required by applicable law to give notice, and
Borrower hereby expressly waives the right to receive any notice from Lender
with respect to any matter for which this Mortgage does not specifically and
expressly provide for the giving of notice by Lender to Borrower.

Section 10.4

Waiver of Statute of Limitations.  To the extent permitted by applicable law,
Borrower hereby expressly waives and releases to the fullest extent permitted by
law, the pleading of any statute of limitations as a defense to payment of the
Debt or performance of its Other Obligations.

Section 10.5

Survival.  The indemnifications made pursuant to Sections 9.1, 9.2 9.3 and 9.4
herein and the representations and warranties, covenants, and other obligations
arising under Article 8, shall continue indefinitely in full force and effect
and shall survive and shall in no way be impaired by any of the following:  any
satisfaction or other termination of this Mortgage, any assignment or other
transfer of all or any portion of this Mortgage or Lender’s interest in the
Property (but, in such case, shall benefit both Indemnified Parties and any
assignee or transferee), any exercise of Lender’s rights and remedies pursuant
hereto including, but not limited to, foreclosure or acceptance of a deed in
lieu of foreclosure, any exercise of any rights and remedies pursuant to the
Loan Agreement, the Note or any of the other Loan Documents, any transfer of all
or any portion of the Property (whether by Borrower or by Lender following
foreclosure or acceptance of a deed in lieu of foreclosure or at any other
time), any amendment to this Mortgage, the Loan Agreement, the Note or the other
Loan





21

90526305v3




Documents, and any act or omission that might otherwise be construed as a
release or discharge of Borrower from the obligations pursuant hereto.

ARTICLE 11 - EXCULPATION

The provisions of Section 9.3 of the Loan Agreement are hereby incorporated by
reference into this Mortgage to the same extent and with the same force as if
fully set forth herein.

ARTICLE 12 - NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

ARTICLE 13 - APPLICABLE LAW

Section 13.1

Governing Law.  This Mortgage shall be governed in accordance with the terms and
provisions of Section 10.3 of the Loan Agreement.

Section 13.2

Usury Laws.  Notwithstanding anything to the contrary, (a) all agreements and
communications between Borrower and Lender are hereby and shall automatically be
limited so that, after taking into account all amounts deemed interest, the
interest contracted for, charged or received by Lender shall never exceed the
maximum lawful rate or amount, (b) in calculating whether any interest exceeds
the lawful maximum, all such interest shall be amortized, prorated, allocated
and spread over the full amount and term of all principal indebtedness of
Borrower to Lender, and (c) if through any contingency or event, Lender receives
or is deemed to receive interest in excess of the lawful maximum, any such
excess shall be deemed to have been applied toward payment of the principal of
any and all then outstanding indebtedness of Borrower to Lender, or if there is
no such indebtedness, shall immediately be returned to Borrower.

Section 13.3

Provisions Subject to Applicable Law.  All rights, powers and remedies provided
in this Mortgage may be exercised only to the extent that the exercise thereof
does not violate any applicable provisions of law and are intended to be limited
to the extent necessary so that they will not render this Mortgage invalid,
unenforceable or not entitled to be recorded, registered or filed under the
provisions of any applicable law.  If any term of this Mortgage or any
application thereof shall be invalid or unenforceable, the remainder of this
Mortgage and any other application of the term shall not be affected thereby.

ARTICLE 14 - DEFINITIONS

All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.  Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Mortgage may be used interchangeably in singular or plural form and the word
“Borrower” shall mean “each Borrower and any subsequent owner or owners of the
Property or any part thereof or any interest therein,” the word “Lender” shall
mean “Lender and any subsequent holder of the Note,” the word “Note” shall mean
“the Note and any other evidence of indebtedness secured by this Mortgage,” the
word





22

90526305v3




“Property” shall include any portion of the Property and any interest therein,
and the phrases “attorneys’ fees”, “legal fees” and “counsel fees” shall include
any and all attorneys’, paralegal and law clerk fees and disbursements,
including, but not limited to, fees and disbursements at the pre-trial, trial
and appellate levels incurred or paid by Lender in protecting its interest in
the Property, the Leases and the Rents and enforcing its rights hereunder.

ARTICLE 15 - MISCELLANEOUS PROVISIONS

Section 15.1

No Oral Change.  This Mortgage, and any provisions hereof, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of Borrower or Lender, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

Section 15.2

Successors and Assigns.  This Mortgage shall be binding upon and inure to the
benefit of Borrower and Lender and their respective successors and assigns
forever.

Section 15.3

Inapplicable Provisions.  If any term, covenant or condition of the Loan
Agreement, the Note or this Mortgage is held to be invalid, illegal or
unenforceable in any respect, the Loan Agreement, the Note and this Mortgage
shall be construed without such provision.

Section 15.4

Headings, Etc.  The headings and captions of various Sections of this Mortgage
are for convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.

Section 15.5

Number and Gender.  Whenever the context may require, any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural and vice versa.

Section 15.6

Subrogation.  If any or all of the proceeds of the Note have been used to
extinguish, extend or renew any indebtedness heretofore existing against the
Property, then, to the extent of the funds so used, Lender shall be subrogated
to all of the rights, claims, liens, titles, and interests existing against the
Property heretofore held by, or in favor of, the holder of such indebtedness and
such former rights, claims, liens, titles, and interests, if any, are not waived
but rather are continued in full force and effect in favor of Lender and are
merged with the lien and security interest created herein as cumulative security
for the repayment of the Debt, the performance and discharge of Borrower’s
obligations hereunder, under the Loan Agreement, the Note and the other Loan
Documents and the performance and discharge of the Other Obligations.

Section 15.7

Entire Agreement.  The Note, the Loan Agreement, this Mortgage and the other
Loan Documents constitute the entire understanding and agreement between
Borrower and Lender with respect to the transactions arising in connection with
the Debt and supersede all prior written or oral understandings and agreements
between Borrower and Lender with respect thereto.  Borrower hereby acknowledges
that, except as incorporated in writing in the Note, the Loan Agreement, this
Mortgage and the other Loan Documents, there are not, and were not, and no
persons are or were authorized by Lender to make, any representations,





23

90526305v3




understandings, stipulations, agreements or promises, oral or written, with
respect to the transaction which is the subject of the Note, the Loan Agreement,
this Mortgage and the other Loan Documents.

Section 15.8

Limitation on Lender’s Responsibility.  No provision of this Mortgage shall
operate to place any obligation or liability for the control, care, management
or repair of the Property upon Lender, nor shall it operate to make Lender
responsible or liable for any waste committed on the Property by the tenants or
any other Person, or for any dangerous or defective condition of the Property,
or for any negligence in the management, upkeep, repair or control of the
Property resulting in loss or injury or death to any tenant, licensee, employee
or stranger.  Nothing herein contained shall be construed as constituting Lender
a “mortgagee in possession.”

Section 15.9

Conflict of Terms.  In case of any conflict between the terms of this Mortgage
and the terms of the Loan Agreement, the terms of the Loan Agreement shall
prevail.

ARTICLE 16 - STATE-SPECIFIC PROVISIONS

Section 16.1

Principles of Construction.  In the event of any inconsistencies between the
terms and conditions of this Article 16 and the terms and conditions of this
Mortgage, the terms and conditions of this Article 16 shall control and be
binding.

Section 16.2

Collateral Assignment of Leases and Rents.  This Mortgage is hereby amended by
inserting at the end of Section 1.2 hereof the following sentence: “Mortgagee
shall be entitled to all of the security rights, remedies and benefits afforded
by La. R.S. §9:4401.”

Section 16.3

Security Agreement.  All rights of self-help set forth in this Mortgage shall be
to the maximum extent permitted by applicable law.

Section 16.4

Acceleration; Foreclosure. In the event that the Obligations, or any part
thereof, are not promptly and fully paid when the same shall become due and
payable, or in the event of Mortgagor’s breach of any covenant or agreement of
Mortgagor in Mortgagor Loan Documents resulting in the occurrence of an Event of
Default, the Obligations shall, at the option of Mortgagee, become immediately
due and payable, anything therein or herein contained to the contrary
notwithstanding, and it shall be lawful for Mortgagee, without making a demand
and without notice or putting in default, the same being hereby expressly
waived, to cause all or any part of the Property to be seized and sold by
executory or ordinary process, at Mortgagee’s sole option, in accordance with
applicable law, issued by any competent court, either with or without
appraisement (appraisement being expressly waived) either as an entirety or in
such lots or parcels as Mortgagee may determine to the highest bidder for cash
(or such other terms as Mortgagee may elect).  Mortgagee is hereby appointed
agent and attorney-in-fact for Mortgagor and is hereby authorized and empowered
to carry out and enforce all rights, corporeal and incorporeal, included in the
Property.  This power, being coupled with an interest, is irrevocable so long as
any of the Obligations remain outstanding and without the necessity of making
demand upon Mortgagor in default, all of which are expressly waived by
Mortgagor.  Further, to the maximum extent permitted by applicable law,





24

90526305v3




Mortgagee may proceed with the enforcement of this Mortgage in any other manner
provided by law or provided in this Mortgage.

Section 16.5

Confession of Judgment.  For purposes of Louisiana executory process, Mortgagor
hereby confesses judgment and hereby acknowledges to be indebted unto and in
favor of Mortgagee up to the full amount of the Obligations.  Mortgagor hereby
expressly waives to the maximum extent permitted by applicable Louisiana law:
 (a) the benefit of appraisement as provided in Articles 2332, 2336, 2723 and
2724 of the Louisiana Code of Civil Procedure, and all other laws conferring
same; (b) the notice of seizure provided by Articles 2293 and 2721 of the
Louisiana Code of Civil Procedure; (c) the three (3) day delay provided by
Articles 2331 and 2721 of the Louisiana Code of Civil Procedure; and (d) all
other benefits provided under Articles 2331, 2722 and 2723 of the Louisiana Code
of Civil Procedure, and all other Articles and provisions of law of similar
import not specifically mentioned herein.

Section 16.6

Rights of Mortgagee with Respect to Fixtures Constituting Part of the Property.
 Upon the occurrence of an Event of Default, Mortgagee may, to the extent
permitted by applicable law, elect to treat the Fixtures as either immovable
(real) property collateral or movable (personal) property collateral and proceed
to exercise such rights as apply to such type of collateral.

Section 16.7

Rights of Mortgagee with Respect to Personal Property Constituting Part of the
Property.  Upon the occurrence of an Event of Default, Mortgagee shall have all
rights and remedies granted by law, and particularly by the UCC, including, but
not limited to, (i) the right to proceed as to both the immovable (real) and the
movable (personal) property secured hereby in accordance with Mortgagee’s rights
and remedies with respect to the Real Property, and (ii) to the extent permitted
by law, the right to take possession of all movable (personal) property
constituting a part of the Property, and for this purpose Mortgagee may enter
upon any premises on which any or all of such movable (personal) property is
situated and take possession of and operate such movable (personal) property (or
any portion thereof) or remove it therefrom.  Mortgagee may require Mortgagor to
assemble such movable (personal) property and make it available to Mortgagee at
a place to be designated by Mortgagee that is reasonably convenient to all
parties.  Unless such movable (personal) property is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Mortgagee will give Mortgagor reasonable notice of the time and place of
any public sale or of the time after which any private sale or other disposition
of such movable (personal) property is to be made.  This requirement of sending
reasonable notice will be met if the notice is mailed by first class mail,
postage prepaid, to Mortgagor at the address shown on the face page of this
Mortgage at least ten (10) business days before the time of the sale or
disposition.

Section 16.8

Keeper.  Upon the occurrence of an Event of Default, in addition to all other
rights conferred herein, Mortgagor expressly designates Mortgagee, or any agent,
servants, employees, or other person, firm or corporation named by Mortgagee at
that time, as the keeper, without bond, of the Property, pending the judicial
sale thereof reserving to Mortgagee the right to name at the time any seizure is
effected an agent as keeper, without bond, all in accordance with Louisiana
Revised Statutes 9:5136, et seq.  If the Property is seized as an incident to
any action for the recognition or the enforcement of this Mortgage,





25

90526305v3




whether by executory process, writ or fieri facias, sequestration, or otherwise,
the court issuing the order under which the seizure is to be effected shall, if
such order is petitioned for by Mortgagee, direct the sheriff or other officer
making the seizure to appoint as keeper of the Property Mortgagee or such person
as Mortgagee has then designated.  The designation of a keeper of the Property
in accordance with the provisions of Louisiana Revised Statutes 9:5136, et seq.
is for the benefit of Mortgagee, but such designation shall not be deemed to
require the Mortgagee to provoke the appointment of any such keeper.  The keeper
shall perform its duties as a prudent administrator, and the keeper shall not be
liable to Mortgagor or any tenants of the Property or any other person for any
financial or pecuniary loss or damage claimed to have been suffered by the
Mortgagor or any tenants of the Property or any other person by reason of the
administration or management of the Property by the keeper acting as a prudent
administrator.  The keeper appointed shall have full powers of management and
administration of the Property and may operate the Property seized, whether
immovable, movable, or both, in the ordinary course of business.  All revenues
or other amounts received by the keeper during its administration first shall be
applied to the reasonable costs and expenses incurred by the keeper in the
administration or preservation of the Property, and any balance shall be applied
to the Obligations.  An order of the proper court issued pursuant to such an
application shall be full authority for the keeper to act in accordance
therewith, and the keeper shall be fully protected from all claims of any person
as a result thereof.  All reasonable costs, expenses and liabilities of every
character incurred by Mortgagee or any other person, firm or corporation in
connection with managing, operating and maintaining the Property, as keeper,
shall constitute a demand obligation owing by Mortgagor to Mortgagee.  All such
costs, fees, expenses and liabilities shall constitute a portion of the
Obligations secured by this Mortgage.  The keeper shall be entitled to receive,
as compensation in excess of such costs, expenses and liabilities, a reasonable
amount to be fixed by the court based upon the keeper’s activities.  The
designation of a keeper made herein shall not be deemed to require Mortgagee to
provoke the appointment of such a keeper.

Section 16.9

Declaration of Fact.  Should it become necessary for Mortgagee to foreclose
under this Mortgage, all declarations of fact, which are made under an authentic
act before a Notary Public in the presence of two witnesses, by a person
declaring such facts to lie within his or her knowledge, shall constitute
authentic evidence for purposes of executory process and also for purposes of
La. R.S. 9:3509.1, La.R.S.9:3504 (D)(6) and La.R.S.10:9-629, where applicable.

Section 16.10

Attorneys’ Fees.  In case the Note should be placed in the hands of an attorney
at law for collection, compromise or other action, or to institute legal
proceedings to recover the amount thereof or any part thereof, in principal or
interest, or to protect the interests of Mortgagee, Mortgagor agrees to pay
Mortgagee’s reasonable attorneys’ fees in an amount not exceeding fifteen
percent of the unpaid debt then owing under the Note.

Section 16.11

Execution of Additional Documents and Reinscription.  Mortgagor, upon request
from Mortgagee, shall execute all additional documents, instruments and
agreements that Mortgagee may deem to be necessary and proper, within its sole
discretion, in form and substance satisfactory to Mortgagee, to keep this
Mortgage in effect, to better reflect the true intent of this Mortgage, and to
consummate fully all of the transactions contemplated hereby and by any of the
Loan Documents, and Mortgagor shall take all actions deemed





26

90526305v3




necessary or desirable by Mortgagee to interrupt prescription on the Note and to
reinscribe this Mortgage.  Failure of Mortgagor to do so shall constitute a
default under this Mortgage and the other Loan Documents.  Mortgagor hereby
irrevocably appoints Mortgagee as its lawful attorney-in-fact for the specific
purpose of reinscribing this Mortgage, from time to time in the public records
of the parish in the state of Louisiana in which the land is located; nothing,
however, shall require Mortgagee to reinscribe this Mortgage and the failure of
Mortgagee to reinscribe shall not be grounds for any cause of action either by
Mortgagor or by any subsequent holder(s) of the Obligations.

Section 16.12

Business Purpose and Waiver of Homestead.  Mortgagor represents that the Loan
Documents evidence an indebtedness incurred for a business or commercial
purpose, and Mortgagor waives any homestead and other exemptions from seizure
with regard to the Property to which Mortgagor may be entitled under the laws of
the State of Louisiana.

Section 16.13

Louisiana Commercial Laws - Secured Transactions.  Any and all references to the
Uniform Commercial Code shall also refer to and include the Louisiana Commercial
Laws-Secured Transactions, Louisiana Revised Statutes 10:9-101, et seq., and any
and all provisions thereof corresponding to the Uniform Commercial Code.

Section 16.14

Certificates.  The parties to this act are aware of the fact that no Mortgage,
Conveyance, Tax or Paving Ordinance Certificates were obtained in connection
with the execution of this Mortgage, and relieve and release the undersigned
Notary Public from all responsibility and liability in connection therewith.

Section 16.15

Maximum Amount.  This Mortgage has been granted pursuant to Louisiana Civil Code
Article 3298 to secure present Debt and the Other Obligations, and Debt and
Other Obligations that may arise in the future.  For purposes of Louisiana Civil
Code article 3298, the maximum amount of the Debt secured by this Mortgage both
as a mortgage and as a collateral assignment of leases and rents, as outstanding
at any time from time to time, one or more times, shall be limited to
$91,200,000.00.  This Mortgage shall be considered a multiple indebtedness
mortgage subject to the continuing preferences and priorities under Louisiana
civil code article 3298.

Section 16.16

Alienation.  The Property shall remain so specially mortgaged, affected and
hypothecated unto and in favor of Mortgagee and in favor of any and all future
holder or holders of the Obligations until the full and final payment of all
Obligations hereby secured, and Mortgagor is herein and hereby bound and
obligated not to sell, alienate, mortgage or encumber the Property, or any part
thereof, to the prejudice of this act, and not to permit or suffer the same to
be so sold, alienated, deteriorated or encumbered.

Section 16.17

Notary Public.  Mortgagor and Mortgagee hereby waive the procurement and
production of mortgage, conveyance, tax research and any and all other
certificates and researches required by law, or customarily provided, and hereby
relieve and release the undersigned Notary Public, from all liability and
responsibility in connection therewith.

Section 16.18

Louisiana Terms.  





27

90526305v3




(a)

 All references to the Uniform Commercial Code (and words of similar import)
shall also refer to and include the Louisiana Commercial Laws, Louisiana Revised
Statutes 10:1-101, et seq., and any and all provisions thereof corresponding to
the Uniform Commercial Code.

(b)

All references to a “receiver” or “trustee” appointed for the purpose of
administering and preserving the Mortgaged Property shall also mean, refer to
and include a “keeper” under Louisiana Revised Statutes 9:5136, et seq.

(c)

All references to “Improvements” shall include integral parts, component parts
and other constructions.

(d)

All references to “real property” shall include “immovable property” as that
term is used in the Louisiana Civil Code, and any and all references to
“personal property” shall also include “movable property”.

(e)

All references to “tangible property” shall include “corporeal property” and any
and all references to “intangible property” shall include “incorporeal
property”.

(f)

The term “fee estate” or “fee simple” with respect to property shall mean
“ownership” as provided in Louisiana Civil Code Art. 477 unburdened by real
rights in favor of others.

(g)

The term “condemnation” will include “expropriation” as that term is used in
Louisiana law.

(h)

The term “easement” will include “servitude and advantages” as used in the
Louisiana Civil Code.

(i)

References to “county” shall mean “parish”, if the reference is to a political
subdivision of Louisiana.

(j)

The term “lien” shall-include “privileges”.

(k)

All references to joint and several liability in relation to an obligation
governed by Louisiana law shall include joint, several and solidary liability.

(l)

The phrase “covenant running with the land” and other words of similar import
shall be deemed to include a real right in, or a recorded lease of, immovable
property.

(m)

The term “environmental laws” shall include the Louisiana Environmental Quality
Act, Louisiana Revised Statutes. 30:2001, et seq., as amended, and the rules and
regulations promulgated thereunder, and the term “hazardous materials” shall
include hazardous materials as defined in such laws.

(n)

The terms “deed in lieu of foreclosure”, “conveyance in lieu of foreclosure” and
words of similar import shall include a giving in payment within the meaning of
Louisiana Civil Code 2655-59, provided that such transaction shall be construed
transfer in partial payment of the Obligations unless otherwise expressly
provided.





28

90526305v3




(o)

“Property” shall include the right to receive proceeds attributable to the
insurance loss of the Property, as provided in Louisiana Revised Statute 9:5386.

Section 16.19

Power of Sale.  All references to the ability of Mortgagee to exercise the right
of “power of sale” are hereby deleted.







[NO FURTHER TEXT ON THIS PAGE]





29

90526305v3










Thus done, signed and passed in multiple originals in the County of DuPage,
State of Illinois, on the 17th day of May, 2010, in the presence of the
undersigned Notary Public and competent witnesses, who hereunto sign their names
with Mortgagor and me, notary, after reading of the whole.




WITNESSES:

BORROWER:

INLAND DIVERSIFIED SHREVEPORT REGAL COURT, L.L.C., a Delaware limited liability
company

By:

Inland Diversified Real Estate Trust, Inc.,

       

a Maryland corporation, its sole member

[Illegible]

By:/s/ Barry L. Lazarus
Name:

     Name: Barry L. Lazarus


     Title:   President

Robin Rash

Name:










/s/ Susan Metzler

NOTARY PUBLIC

Print Name: Susan Metzler

Bar/Commission No. N/A

My Commission Expires 5/5/11

(Affix Seal)










 





90526305v3










EXHIBIT A

LEGAL DESCRIPTION





90526305v3


